EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Raymond James Financial, Inc.: We consent to the use of our reports dated November 23, 2011, with respect to the consolidated statements of financial condition of Raymond James Financial, Inc. and subsidiaries as of September 30, 2011 and 2010, and the related consolidated statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended September 30, 2011, and the effectiveness of internal control over financial reporting as of September 30, 2011, incorporated herein by reference. /s/ KPMG LLP February 23, 2012 Tampa, FL Certified Public Accountants
